DETAILED ACTION
The preliminary amendments to the claims and specification filed 11/30/2020 are entered.
Claims 1-20 are allowed over the prior art of record. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
Claim 14 has been amended as follow:
14. (New) The method of claim 13, wherein the plurality of nodes in the hybrid content graph comprise the matching nodes and at least some of the nodes contained in one of the first and second content graphs and missing in the other of the first and second content graphs.





Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
During the search of prior art, the Examiner have encountered the following closest prior arts:
Jurca, US 2014/0372458 disclosing associating a node of a first graph with a node of a second graph, each of the first and second graphs comprise sets of nodes each corresponding to a physical entity having a physical geographic location and one or more node attributes associated therewith. Jurca further discloses generating a combined/consolidated graph, the subject nodes in the first graph and the matching nodes in the second graph are identified; wherein the generation of the combined graph is based on sequential prerequisite relationships based on attributes type such business type or location (i.e. extracted feature) from each graph. See for example, at least para 19, 30, 33, and 35-39.
Borson, US 7,437,664 disclosing comparing two XML documents, usually represented as two logical dependency trees, and providing their differences as a set of tree operations. The set of tree operations may be used to transform one tree to the other. A first phase constructs an XML tree of nodes for each file, and a second, link tree construction phase builds a tree of link objects that relate nodes in the left tree to nodes in the right tree. Construction of the link tree generally operates by mapping equal subtrees in the left and right trees to each other, linking mapped subtrees to each other, removing any crossing links, linking groups, and filling gaps in the link tree. 
Contractor et al., US 2019/0012405 disclosing generating a knowledge graph. The knowledge graph containing a first plurality of nodes is generated, where each of the first plurality of nodes corresponds to a respective term from a first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appears together within at least one theory section.
Zhang et al., US 2017/0364534 disclosing systems for distributed graph data management that use graph structures to model data and respond to different types of queries. Systems that provide analytic tools and machine learning based on graph structures. 
Regarding independent claims 1 and 11 the above prior art of record and other prior art of the records that the Examiner encountered during the search fail to disclose or suggest the combination of claimed provisions of:
aligning the first content graph and the second content graph according to a machine learning algorithm, wherein aligning comprises identifying nodes contained in one of the first and second content graphs and missing in the other of the first and second content graphs; and Page 4 of 7Appl. No. 17/027,284Attorney Docket No.: 056838-1212319Amdt. dated November 30, 2020 Preliminary Amendment generating a hybrid content graph based on the aligned first and second content graphs, wherein generating the hybrid content graph comprises generating sequential relationships between the nodes in the hybrid content graph according to a combination of an explicit sequencing and an implicit sequencing of content associated with each of the first content graph and the second content graph, wherein the implicit sequencing is determined based on metadata comprising at least one of: back matter; and front matter.
  The above limitations in combination with other limitations of claims 1 and 11 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
The Examiner notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the limitations that are featured above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        05/10/2022